Citation Nr: 1015997	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), as secondary to a psychiatric disorder.  

3.  Entitlement to service connection for a sleep disorder, 
as secondary to a psychiatric disorder.  

4.  Entitlement to service connection for fibromyalgia, as 
secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1993 
and subsequent reserve service until 2000.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in 
Wichita, Kansas and in Lincoln, Nebraska.  [Due to the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the Lincoln RO.]  

Prior to the current appeal, and specifically by a March 2007 
rating action, the Wichita RO, in relevant part, denied 
service connection for IBS, a sleep disorder, and 
fibromyalgia, on direct bases.  The Veteran did not perfect a 
timely appeal of these denials.  Thus, the March 2007 denial 
of service connection for IBS, a sleep disorder, and 
fibromyalgia, on direct bases, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

During the current appeal, the Veteran has maintained that he 
has IBS, a sleep disorder, and fibromyalgia, as a result of 
his psychiatric disability.  Indeed, the currently-appealed 
rating action (dated in May 2009) as well as the statement of 
the case (issued in September 2009) reflect adjudication of 
these claimed disabilities on secondary bases.  Accordingly, 
the issues pertaining to these claimed disabilities-which 
are currently on appeal before the Board-are as listed on 
the cover page of this decision.  

Further review of the claims folder indicates that, in the 
substantive appeal which was received in September 2009, the 
Veteran raised the issue of entitlement to service connection 
for IBS, a sleep disorder, and fibromyalgia, on direct bases.  
The issues of whether new and material evidence has been 
received sufficient to reopen previously denied claims for 
service connection for IBS, a sleep disorder, and 
fibromyalgia (on direct bases) have not been adjudicated by 
the agency of original jurisdiction (AOJ) and are, therefore, 
referred to the AOJ for appropriate action.  

For the reasons set forth below, the issues currently before 
the Board are being REMANDED to the RO.  VA will notify the 
Veteran if further action is required.  


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claims.

With regard to the PTSD aspect of the Veteran's appeal, the 
Board notes that the record reflects multiple occasions of 
treatment for these disorders from 2005 to present.  A review 
of these records shows that the Veteran has asserted various 
stressors related to his psychiatric disability and PTSD 
claim, including combat exposure in Somalia, Iraq and 
Afghanistan.  Service records currently associated with the 
claims folder show evidence of foreign service but are not 
indicative of combat.  However, the service personnel records 
contained in the claims file are incomplete.  

Further, the RO does not appear to have made an attempt to 
verify the Veteran's stressors.  Thus, the Veteran's 
purported stressors are not confirmed by any objective 
evidence in the record as currently constituted.  

In this regard, the Board acknowledges that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In the present case, the Board believes that the Veteran 
should be afforded the opportunity to submit additional 
information that may be capable of verification.  Also, the 
RO should obtain the Veteran's personnel file which is not of 
record and which may contain information relevant to this 
issue.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable. In order to be researched, incidents must be 
reported and documented.").  In the event that the Veteran 
submits additional verifiable information, the RO should 
undertake all appropriate development to corroborate such 
stressors through official sources.  

Moreover, medical evidence of record reflects diagnoses of 
variously-defined psychiatric disabilities, including PTSD 
and a bipolar disorder.  In April 2007, the Veteran was 
afforded a VA psychiatric examination.  The examiner 
diagnosed a bipolar disorder but did not express an opinion 
regarding the etiology of this disability.  Further, although 
the examiner concluded that a diagnosis of PTSD was not 
appropriate at that time, reports of subsequent VA outpatient 
treatment evaluations do indeed reflect findings of PTSD.  
Therefore, on remand, the Veteran should be accorded a VA 
psychiatric examination to determine the etiology of any 
diagnosed psychiatric disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

With regard to the Veteran's claims of entitlement to service 
connection for IBS, a sleep disorder and fibromyalgia, the 
Board notes that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
& Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 
10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on the lay evidence of record, including lay statements 
of observable symptoms post-service, the Board finds a VA 
examination necessary in order to determine the Veteran's 
complete disability picture and to determine whether his 
current disabilities/recurrent symptoms are related to a 
service-connected disorder.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
As this case presents certain medical questions which cannot 
be answered by the Board, a VA examination must be conducted.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
personnel records.  All attempts to 
obtain these records should be documented 
in the claims file.  If none are 
available, it should be so stated.  All 
available service personnel records 
should be associated with the claims 
folder.  

2.  Ask the Veteran to provide a detailed 
description of the events in service 
which he believes have given rise to a 
current psychiatric disability, to 
include PTSD.  The Veteran should be as 
specific as possible as to the dates and 
circumstances of his stressors (including 
within a 60 day time frame, if possible).  
The Veteran should include information 
regarding his unit at the time each 
stressor occurred as well as the names of 
any individuals involved.  

3.  Then, review the file and prepare a 
summary of the Veteran's purported 
stressors.  Where appropriate, this 
summary, and all associated documents, 
must be sent to all appropriate 
governmental entities that might assist 
in corroboration of the Veteran's claimed 
stressors.  Associate any response and/or 
additional records with the claims file.  

4.  Thereafter, accord the Veteran a VA 
psychiatric examination.  The purpose of 
the evaluation is to determine the 
etiology of any psychiatric disability 
diagnosed.  All necessary testing should 
be completed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the stressors 
that caused this disorder.  The examiner 
should be informed of the specific 
stressor(s) that have been verified and 
of the fact that only such corroborated 
stressor(s) may be considered to be a 
basis for a valid diagnosis of PTSD.  

If a diagnosis of a psychiatric 
disability other than PTSD is 
appropriate, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50% probability or 
greater) that any such current 
psychiatric disorder (other than PTSD) is 
etiologically related to the Veteran's 
military service.  

Complete rationale for all opinions 
expressed should be provided.  

5.  Also, accord the Veteran a VA 
examination to determine the nature and 
etiology of his IBS, sleep disorder, and 
fibromyalgia.  The Veteran's claims 
folder must be provided to the VA 
examiner to review in conjunction with 
the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.  

For any IBS, sleep disorder, or 
fibromyalgia diagnosed on examination, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50% probability or greater) that 
such disability(ies) is(are) caused or 
aggravated by any diagnosed psychiatric 
disability.

Complete rationale for all opinions 
should be provided.  

6.  Following the above, readjudicate the 
claims on appeal.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 

(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


